NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 11, 2015 *
                                   Decided June 3, 2015

                                          Before

                         JOEL M. FLAUM, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

No. 14-2648

JEFF V. ALLEN,                                   Appeal from the United States District
      Plaintiff-Appellant,                       Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 14 C 3603
LASALLE COUNTY JAIL, et al.,
    Defendants-Appellees.                        Samuel Der-Yeghiayan,
                                                 Judge.


                                        ORDER

        Jeff Allen, an Illinois inmate, appeals the district court’s dismissal of his
complaint for failure to prosecute after he failed to comply with the court’s directive to
supplement his request to proceed in forma pauperis with required information about
his financial status. We vacate the judgment and remand.


       *The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that this appeal is appropriate for summary disposition. See FED. R.
APP. P. 34(a)(2)(C).
No. 14-2648                                                                          Page 2

        Allen sued LaSalle County Jail and two jail officials, alleging that as a pretrial
detainee he was subjected to an unreasonable strip-search and inhumane conditions of
confinement. He asked the district court to let him proceed in forma pauperis, see 28
U.S.C. § 1915, and filled out a form application asserting that his only income in the
previous twelve months had come from monthly welfare checks. But he failed to submit
any corresponding documentation from his jail to corroborate his income, as required
by § 1915(a)(2), so the court denied the request. The court gave Allen a month to refile
“a properly completed IFP application form,” along with a certified prison trust fund
account statement, warning that failure to file the documents or pay the full filing fee
would result in dismissal. Allen responded by submitting a declaration swearing that
he had only four cents in his prison trust account, and attached a computer
printout—apparently generated by the LaSalle County Jail but not
certified—chronicling seven months of commissary transactions, medical prescription
payments, and payments for telephone usage, and reflecting a balance of $0.04. He also
attached an unpaid bill for $770 from a recent emergency room visit.

       The district court terminated the case. Referring to its earlier warning, the court
stated that Allen failed to refile an IFP application form and thus failed to provide the
requisite information about his financial status. And “although Allen attached a
printout to his motion concerning certain transactions in his prison trust account,” the
court explained, “he failed to attach to his motion a certified copy of his prison trust
account statement.”

       Allen then sought permission from the district court to proceed in forma
pauperis on appeal. He filed a new IFP form application on which he wrote that his
average income from any source in the previous 12 months was $0, but added
elsewhere on the form that he had “no income but $10 a month,” which he received at
the Vienna Correctional Center. He also submitted a “Vienna Correctional Center Trust
Fund Inmate Transaction Statement” showing an account balance of $5.92. The district
court denied the request, stating that Allen’s assertion “that he has received no income
from any source in the last twelve months” conflicted with his application, and thus the
appeal was in bad faith.

        Allen appealed the district court’s orders denying him leave to proceed IFP both
in the lower court and on appeal, and asked us for permission to proceed IFP on appeal.
We agreed that the district court erred in its bad-faith determination, and thus granted
Allen leave to proceed IFP on appeal. We explained that his motion showed that he is
indigent and that he raised a good-faith issue regarding that circumstances under which
No. 14-2648                                                                           Page 3

a complaint should be dismissed when a litigant fails to comply explicitly with
§ 1915(a)(2) or a district court’s order when seeking pauper status.

        Section 1915(a) requires a prisoner seeking leave to proceed IFP to provide the
district court with (1) “an affidavit that includes a statement of all assets such prisoner
possesses that the person is unable to pay such fees or give security therefor,” and (2) “a
certified copy of the trust fund account statement (or institutional equivalent) for the
prisoner for the 6-month period immediately preceding the filing of the complaint.”
Although Allen provided the district court with an affidavit, he did not submit a
certified copy of his trust fund account statement, and on this basis the court terminated
his case. But the court did not consider the statutory command that a prisoner may also
submit the “institutional equivalent” of a trust fund account statement, and specifically
whether Allen‘s computer printout was the institutional equivalent of an account
statement. That oversight was error.

        Moreover, to the extent that the district court’s decision to dismiss the case rested
on Allen’s failure to resubmit a “properly completed” IFP application form, we think
Allen’s omission insufficient to justify dismissal. The statute addresses a litigant’s
financial condition only at the time the complaint is filed. See Arzuaga v. Quiros, 781 F.3d
29, 34 (2d Cir. 2015). Subsequent developments in an inmate’s finances are immaterial
to the IFP determination unless there is evidence suggesting that the prisoner is seeking
to avoid assessment of a greater filing fee under the IFP statute. See Sultan v. Fenoglio,
775 F.3d 888, 890–91 (7th Cir. 2015); Wilson v. Sargent, 313 F.3d 1315, 1321 n.7 (11th Cir.
2003). But nothing in this record justifies such an inference.

       The judgment of the district court is VACATED, and the case is REMANDED for
further proceedings.